DETAILED ACTION
	The Information Disclosure Statements filed on December 17, 2019 and May 20, 2020 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manibharathi et al (US 2016/0288806).
Manibharathi et al discloses a knuckle coupler, as best shown in figures 1 B and 2B, comprised of a leading beam 116 having a pulling face positioned on the inside surface of the beam 116 and a lateral offset beam 108 extending from the leading beam and a tail 118 extending from the lateral offset beam. An extension wall extends from the lateral offset beam towards an end of the tail and a tapered lock engagement wall, shown best in figure 2B at the right, rear of the figure opposite the leading beam and extending from the extension wall to the end of the tail. The tapered lock engagement wall being angled in relation to the extension wall and the tapered lock engagement wall is configured to engage an interior face of a main body of a lock of the coupler and the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manibharathi et al (US 2016/0288806).
Manibharathi et al discloses the knuckle coupler as described above. However, Manibharathi et al does not specifically show the angle of the lock engagement wall to be be=tween 1 and 10 degrees and more specifically at least 2 or 3 degrees. It is well known that coupler knuckles and locks are formed in various shapes and sizes based on the size and type of railcar where the coupler will be used. It would have been an obvious design choice to one of ordinary skill in the art to have made the lock angle between 1 and 10 degrees with the expected result of accommodating the size of the coupler in order to adequately and safely lock the coupler in place. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 29, 2022